DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/126,296 filed on 12/18/2020 is presented for examination by the Examiner. Claims 1-14 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority as a CON of Non-Provisional Application 16/508,747 filed on 7/11/2019 now Patent 10,929,362 B2; which is a CON of Non-Provisional Application 15/367,496 filed on 12/2/2016 now Patent 10,394,769 B2; which is a CON of Non-Provisional Application 14/291,661 filed on 5/30/2014 now Patent 9,547,729 B2.

Drawings
The Applicant's drawings filed on 12/18/2020 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 12/18/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 8 which is a computer program product claim comprising a computer readable storage medium containing program instructions. The examiner notes that the computer readable storage medium in line 2 of claim 8 is interpreted as a hardware physical storage devices to exclude non-statutory embodiments such as signals, carrier ware, and transmission medium as taken in view of item 28 in Figure 1; and paragraph [0038] in the Applicant’s instant disclosure. Therefore, the computer program product of claims 8-14 is statutory under 35 U.S.C. § 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of the U.S. Patent number 9,767,128 B2 contains every element of claims 1 and 8 of the instant application respectively and as such anticipate(s) claims 1 and 8 of the instant application.
Initially, it should be noted that the instant application and the U.S. Patent number 9,767,128 B2 have the same inventive entities. The inventor and/or assignee for the U.S. 

Claims 1 and 5 of the U.S. Patent number 9,547,730 B2 contains every element of claims 1 and 8 of the instant application respectively and as such anticipate(s) claims 1 and 8 of the instant application.
Initially, it should be noted that the instant application and the U.S. Patent number 9,547,730 B2 have the same inventive entities. The inventor and/or assignee for the U.S. Patent and the instant application are Stephen M. Cohoon as the inventor; and International Business Machine Corporation as the assignee.

Claims 1, 4 and 7 of the U.S. Patent number 9,547,729 B2 contains every element of claims 1 and 8 of the instant application respectively and as such anticipate(s) claims 1 and 8 of the instant application.
Initially, it should be noted that the instant application and the U.S. Patent number 9,547,729 B2 have the same inventive entities. The inventor and/or assignee for the U.S. Patent and the instant application are Stephen M. Cohoon as the inventor; and International Business Machine Corporation as the assignee.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 8 recite the first limitation “receiving an initial query, wherein the initial query has an initial range and each of a plurality of queries has a range less than the initial range” and the second limitation “generating a plurality of queries based upon the initial query” which render the claims indefinite because it is unclear as whether the “a plurality of queries” in the first limitation and the “a plurality of queries” in the second limitation is different. Clarification and correction are respectfully required.

the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Terminal Disclaimers are filed to overcome the rejections of Double Patenting as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
	“the generating generates a second query having a second range less than the first range based upon the first query causing the query system to identify the maximum number of records deliverable by the query system;
	combining records identified by the plurality of queries into combined records, wherein the combining combines records identified by the first query based upon the first query causing the query system to identify less than the maximum number of records deliverable by the query system, and wherein the combining does not combine records identified by the first query and combines records identified by the second query based upon the second query causing the query system to identify less than the maximum number of records deliverable by the query system; and
	transmitting the combined records as a response to the initial query”, as recited in the independent claims 1 and 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/11/2022